DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 13 recites the limitation "the region".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the attachment".  There is insufficient antecedent basis for this limitation in the claim.
The term “enhance” in claim 13 is a relative term which renders the claim indefinite. The term “enhance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2011/0154757 to Rosengren.
Regarding claim 1, Rosengren teaches in Figure 2, a coupling assembly [connection element (Paragraph 0001)] of a wind turbine (Paragraph 0001) comprising a first coupling part (11) [top flange (Paragraph 0044)] and a second coupling part (12) [bottom flange (Paragraph 0044)], the first coupling part (11) and the second coupling (12) part being configured to be coupled with each other, the first coupling part (11) comprising a first surface [face of flange] with a first insertion hole (17) (Paragraph 0048) being configured to be inserted by a fastener (23) [bolt (Paragraph 0049)], the second coupling part (12) comprising a second surface [face of flange] with a second insertion hole (18) (Paragraph 0048) being configured to be inserted by the fastener (23), the first surface being configured to abut the second surface [as seen in the Figure], wherein the second insertion hole (18) is covered by a cover (26) [nut (Paragraph 0049)].
Regarding claim 3, Rosengren teaches in Figure 2, the first (17) and/or the second (18) insertion hole is a through-hole (Paragraph 0049).
Regarding claim 5, Rosengren teaches in Figure 2, the first coupling part (11) further comprises a first flange (Paragraph 0044), wherein the first surface is a face of the first flange.
Regarding claim 6, Rosengren teaches in Figure 2, the second coupling part (12) further comprises a second flange (Paragraph 0044), wherein the second surface is a face of the second flange.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2011/0154757 to Rosengren.
Regarding claim 2, Rosengren teaches a coupling assembly with first and second insertion holes but does not teach the first or second insertion holes are blind holes. However, Figure 2 shows a plurality of blind insertion holes (19 and 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first or second insertion holes as blind holes in order to protect the threads of the fasteners from exposure to the environment.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2011/0154757 to Rosengren in view of US Patent Application Publication # 2022/0082190 to Haritou.
Regarding claim 4, Rosengren teaches in Figures 2 and 3, the first surface of the first coupling part (11) and/or the second surface of the second coupling (12) comprises a plurality of first (17) or second (18) insertion holes respectively. Rosengren does not teach a single cover covers the plurality of first or second insertion holes. However, Haritou teaches in Figure 5, a single cover (26) [cap (Paragraph 0071)] that covers a first plurality of insertion holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single cap to cover the plurality of holes such that installation time of the cap would be reduced as a single cap could be installed once all the fasteners are in place.
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the cover is configured to be punched by the fastener during fastening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635